        Case 1:19-cv-00203-CWD Document 62 Filed 02/03/21 Page 1 of 3




Cherese D. McLain (ISB No.7911)
MSBT Law, Chtd.
7699 West Riverside Drive
Boise, ID 83714
(208) 331-1800 (phone)
cdm@msbtlaw.com

Travis Jordan, WSB No. 7-5721 (Pro Hac Vice)
Assistant Attorney General
Wyoming Attorney General’s Office
2320 Capitol Avenue
Cheyenne, WY 82002
(307) 777-7895 (phone)
(307) 777-3542 (fax)
travis.jordan@wyo.gov

Counsel for Proposed Intervenor State of Wyoming


                   IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF IDAHO

 WILDEARTH GUARDIANS, et al.


              Plaintiffs,                          Case No. 1:19-CV-203-CWD


       v.                                          STATE OF WYOMING’S
                                                   MOTION TO INTERVENE

 U.S. FOREST SERVICE, U.S. FISH AND
 WILDLIFE SERVICE,

              Defendants.



       The State of Wyoming hereby moves for leave to intervene in the above-captioned

case as a matter of right under Federal Rule of Civil Procedure 24(a)(2) or, in the

alternative, permissively under Federal Rule of Civil Procedure 24(b). In support of this

motion, Wyoming offers the attached Memorandum. The undersigned conferred with
        Case 1:19-cv-00203-CWD Document 62 Filed 02/03/21 Page 2 of 3




counsel for the parties regarding their respective positions on the instant motion. Counsel

for the Plaintiffs and Federal Defendants take no position on Wyoming’s Motion to

Intervene.

       The State of Wyoming respectfully requests that this Court grant the State

permission to intervene.

       Dated this 2nd day of February, 2021.


                                   FOR PROPOSED DEFENDANT-INTERVENOR
                                   STATE OF WYOMING



                                     /s/ Cherese D. McLain


                                   Cherese D. McLain (ISB No.7911)
                                   MSBT Law, Chtd.
                                   7699 West Riverside Drive
                                   Boise, ID 83714
                                   (208) 331-1800 (phone)
                                   cdm@msbtlaw.com

                                   Travis Jordan, WSB No. 7-5721 (Pro Hac Vice)
                                   Assistant Attorney General
                                   Wyoming Attorney General’s Office
                                   2320 Capitol Avenue
                                   Cheyenne, WY 82002
                                   (307) 777-7895 (phone)
                                   (307) 777-3542 (fax)
                                   travis.jordan@wyo.gov

                                   Attorneys for the State of Wyoming




                                               2
        Case 1:19-cv-00203-CWD Document 62 Filed 02/03/21 Page 3 of 3




                            CERTIFICATE OF SERVICE

      I hereby certify that on the 2nd day of February, 2021, I electronically filed the

foregoing with the Clerk of Court by using the CM/ECF system, which will send a

notice of electronic filing to all counsel of record.



                                                ____/s/ Cherese D. McLain___________
                                                Cherese D. McLain




                                            3
